2022 IL App (1st) 201373-U
                                   Nos. 1-20-1373, 1-21-0083 (cons.)
                                                                                    Fourth Division
                                                                                     June 23, 2022

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
     limited circumstances allowed under Rule 23(e)(1).

     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT
     ______________________________________________________________________________

                                                    )
     EAST LAKE CONDOMINIUM ASSOCIATION,             )
                                                    )
            Plaintiff-Appellee,                     )   Appeal from the Circuit Court
                                                    )   of Cook County.
     v.                                             )
                                                    )   No. 2019 M1 704695
     DENISE BREWER and ALL UNKNOWN                  )
     OCCUPANTS,                                     )   The Honorable
                                                    )   James A. Wright,
            Defendants                              )   Judge Presiding.
                                                    )
     (Denise Brewer,                                )
            Defendant-Appellant).                   )
                                                    )
     ______________________________________________________________________________

                PRESIDING JUSTICE REYES delivered the judgment of the court.
                Justices Rochford and Martin concurred in the judgment.

                                               ORDER

¶1         Held: The circuit court’s judgment is affirmed, where several of defendant’s claims are
                 barred by res judicata due to a prior appeal and her remaining claims are without
                 merit.

¶2         The instant appeal arises from an eviction lawsuit filed by plaintiff East Lake

       Condominium Association (the association) against defendant Denise Brewer (defendant) after
     Nos. 1-20-1373, 1-21-0083 (cons.)


        defendant failed to pay outstanding homeowners’ association fees for her condominium unit.

        The original order granting possession of defendant’s unit contained the incorrect address, and

        the association sought an order correcting the error. The circuit court corrected the address on

        the face of the original order, crossing out the old address and inserting the correct address.

        Based on the corrected order, defendant was evicted from her unit. Defendant filed multiple

        challenges to both the original and the corrected order entered by the circuit court, all of which

        were denied. For the reasons set forth below, we affirm.

¶3                                         BACKGROUND

¶4          Defendant is the owner of a condominium unit located at 6801 South Crandon Avenue in

        Chicago. On March 22, 2019, the association filed a verified complaint against defendant,

        alleging that defendant had failed to pay approximately $7600 in assessments and common

        charges. The association sought a judgment against defendant in the amount of the outstanding

        assessments and common charges, plus attorney fees, as well as an order granting possession

        of the unit to the association.

¶5          The sheriff’s office was unable to serve defendant and, on April 5, 2019, the association

        filed a motion to appoint a special process server. The special process server was appointed on

        April 11, 2019, and filed an affidavit on April 15, 2019, averring that she had attempted service

        on defendant four times between April 7 and April 10. The special process server subsequently

        filed a second affidavit, averring that she had attempted service three additional times between

        April 29 and May 2. During her attempt on April 29, the special process server was able to

        gain access to the building and heard someone on the phone and walking around inside the

        unit. When she knocked, the individual inside walked to the door and looked at her through

        the peephole, but did not open the door. She announced that she was attempting to serve


                                                      2
     Nos. 1-20-1373, 1-21-0083 (cons.)


         defendant and left a business card in the door so that service could be arranged, but no one ever

         contacted her. On the third attempt, on May 2, the special process server observed lights inside

         the unit, but no one answered when she buzzed at the building door. The special process server

         determined that “[s]ervice could not be obtained as Defendant is avoiding service.”

¶6           The association requested to serve defendant by posting, and filed an “Affidavit for Service

         by Posting” signed by one of its attorneys, which provided that defendant was “concealed

         within the state so that process cannot be served upon Defendant(s)” and listed her last known

         place of residence as the Crandon Avenue address. On May 9, 2019, the circuit court entered

         an order permitting the association to serve defendant by posting, which was effectuated on

         May 14, 2019.

¶7           On June 18, 2019, the circuit court entered an ex parte in rem eviction order (the June 18

         order of possession), which provided that the association was given possession of the property

         located at “2801 S. Crandon, unit 1” and ordering defendant to vacate the property by August

         20, 2019. The order further provided that judgment of $10,274.69 was entered against “2801

         S. Crandon, unit 1.”

¶8           On July 30, 2019, the association filed a “Motion to Correct Scrivener’s Error,” claiming

         that the June 18 order of possession incorrectly referenced “2801 S. Crandon” rather than

         “6801 S. Crandon.”1 Consequently, the association sought leave to correct the error in the June

         18 order to reflect the correct address. There is no order disposing of the association’s motion

         contained in the record on appeal, but the half-sheet contains the following notation on August




             1
               The parties agree that 2801 South Crandon Avenue does not exist and, if it did, would be located
     somewhere in Lake Michigan. We take judicial notice that Crandon Avenue does not extend any further
     north than 67th Street. See Peters v. Riggs, 2015 IL App (4th) 140043, ¶ 49 (a court may take judicial
     notice of geographical facts).
                                                         3
       Nos. 1-20-1373, 1-21-0083 (cons.)


          15, 2019: “π’s M to Correct 6/18/19 O/P G” with the “G” circled. Both parties agree that this

          notation means that the plaintiff association’s motion to correct the June 18 order of possession

          was granted. Additionally, while it does not appear separately in the record on appeal, a copy

          of the corrected order was attached to several filings made by the parties. The corrected order

          appears to be a yellow copy of the original June 18 order of possession, with the “2801 S.

          Crandon” address crossed out and “6801 S. Crandon” written in its place; the judge’s initials

          appear next to the changes, but there is no indication as to the date of the changes. There is

          also no separate file-stamp date on the corrected order; the only file-stamp is the original June

          18 file-stamp.

¶9            On September 16, 2019, defendant filed a motion to quash, claiming that service was

          improper and, therefore, the circuit court lacked jurisdiction to enter the June 18 order of

          possession; defendant filed an amended motion to quash on October 24, 2019. As part of its

          response to defendant’s motion to quash, the association claimed that, on August 15, 2019,

          “[t]he court granted leave to correct the June 18, 2019 Eviction Order on its face, and did not

          require entry of a separate, new order.” The association further claimed that a copy of the

          corrected order was sent to defendant, and a copy was attached to the association’s response.

          In her reply, defendant claimed that the corrected order did not appear in the court file, and

          that she never received the order prior to its being attached to the association’s response.

¶ 10          On November 14, 2019, the circuit court conducted an evidentiary hearing on defendant’s

          motion to quash, at which defendant, the special process server, and the attorney who

          completed the affidavit for service by posting all testified and after which the circuit court

          denied the motion to quash. During the hearing, defendant testified that there was no order

          dated August 15, 2019, contained in the court files when she examined them. The court then


                                                        4
       Nos. 1-20-1373, 1-21-0083 (cons.)


          interjected: “For judicial notice, there was an appearance here on August 15, 2019 where the

          Plaintiff was in court. Plaintiff moved to correct the [scrivener’s] error on the Order of

          Possession that was issued on June 18, 2019. And that motion was granted. That was on August

          15th.”

¶ 11          On November 15, 2019, defendant filed a notice of appeal (appeal No. 1-19-2359),

          appealing the circuit court’s November 14 order; defendant later amended her notice of appeal

          to indicate that she was also appealing the “purported August 15, 2019 order.” Defendant’s

          motions for a stay of the order of possession were denied, and defendant was evicted from her

          unit on November 22, 2019.

¶ 12          The record on appeal contains few documents concerning the proceedings from appeal No.

          1-19-2359, but our records show that defendant failed to file an appellant’s brief, leading the

          association to file a motion to dismiss the appeal, which was granted on March 17, 2020.

          Defendant filed a motion to vacate the order dismissing the appeal, which was denied.

          Defendant also filed a petition for leave to appeal in the Illinois Supreme Court, which was

          denied in September 2020.

¶ 13          On October 5, 2020, defendant filed a “Petition for New Hearing, to Vacate the May 9,

          2019 Order, June 13, 2019 Order, June 18, 2019 Ex Parte Judgment and the Purported August

          15, 2019 Ex Parte Judgment and Order and Other Relief,” pursuant to section 2-1401 of the

          Code of Civil Procedure (Code) (735 ILCS 5/2-1401 (West 2018)). Defendant claimed that

          newly-discovered evidence supported her arguments, contending that the half-sheet was not

          placed into the court file until after the November 14, 2019, hearing and, therefore, she was

          unable to raise arguments based on information contained in the half-sheet. In her petition,

          defendant claimed that she never received proper notice of the August 15, 2019, proceedings


                                                      5
       Nos. 1-20-1373, 1-21-0083 (cons.)


          and that the “purported” corrected order of possession was never properly entered by the circuit

          court. On the same day, defendant filed a “Motion to Quash August 15, 2019 Orders,” claiming

          that she had not been properly served with the association’s July 30, 2019, motion to correct

          scrivener’s error. The association did not respond to either of defendant’s motions.

¶ 14          On October 26, 2020, the circuit court denied defendant’s motions. The same day,

          defendant filed a motion to reconsider, claiming that the court erred in denying her motions

          without an evidentiary hearing. The circuit court denied defendant’s motion to reconsider on

          December 18, 2020, finding it lacked jurisdiction to consider the matter since the eviction was

          effectuated in November 2019, and also barred her from any future filings without the

          permission of the court. On December 21, 2020, defendant filed a notice of appeal (appeal No.

          1-20-1373), appealing the circuit court’s October 26 and December 18 orders.

¶ 15          On December 28, 2020, defendant filed a motion for leave to file a motion to approve a

          proposed bystander’s report of the October 26 court proceedings. The circuit court denied

          defendant’s motion on January 19, 2021, and defendant subsequently filed a notice of appeal

          (appeal No. 1-21-0083) from that order. We consolidated the two appeals on March 16, 2021.

¶ 16                                           ANALYSIS

¶ 17          On appeal, defendant raises a number of issues, including challenges to the circuit court’s

          November 14, 2019, and October 26, 2020, orders denying defendant’s motions to quash and,

          in the case of the October order, quashing several subpoenas; the December 18, 2020, order

          denying defendant’s motion to reconsider; and the January 19, 2021, order denying defendant’s

          motion concerning approval of a bystander’s report. Several of defendant’s claims, however,

          are not properly before this court, so we begin by establishing which claims are actually at

          issue on appeal.


                                                       6
       Nos. 1-20-1373, 1-21-0083 (cons.)


¶ 18                                           Claims at Issue

¶ 19          As noted, defendant previously filed an appeal of the circuit court’s November 14, 2019,

          order in appeal No. 1-19-2359; defendant later amended her notice of appeal to indicate that

          she was also appealing the “purported August 15, 2019 order.” This appeal was dismissed in

          March 2020, after defendant failed to file an appellant’s brief, and defendant’s petition for

          leave to appeal was denied by the supreme court in September 2020. Thus, we must consider

          the effect of the dismissal of the defendant’s first appeal on the instant appeal.

¶ 20          Depending on what caused it, the dismissal of an appeal may have a preclusive effect on

          subsequent appeals. Hartney v. Bevis, 2018 IL App (2d) 170165, ¶ 11. As is relevant to the

          instant appeal, the involuntary dismissal of an appeal for failure to prosecute acts as a judgment

          on the merits and bars further appeals under the doctrine of res judicata. Id. ¶ 12. Thus, where

          the failure to file an appellate brief results in the involuntary dismissal of his appeal, an

          appellant is barred from revisiting the issue in a subsequent appeal. Id. ¶ 16. See also

          Mederacke v. Becker, 56 Ill. App. 3d 128, 136 (1965) (defendants were precluded from

          challenging an order where their first appeal had been dismissed for failure to file a record on

          appeal).

¶ 21          Here, defendant’s notices of appeal in appeal No. 1-19-2359 indicated that she was

          appealing the circuit court’s August 15 and November 14 orders. Accordingly, the dismissal

          of that appeal bars any further challenge to those orders in the instant appeal, and we need not

          consider defendant’s arguments concerning those orders. Similarly, as defendant’s October 5,

          2020, motions were merely renewed arguments concerning the propriety of the August 15 and

          November 14 orders, we need not consider defendant’s challenges to the circuit court’s

          October 26, 2020, order denying them. See River Park, Inc. v. City of Highland Park, 184 Ill.


                                                        7
       Nos. 1-20-1373, 1-21-0083 (cons.)


           2d 290, 302 (1998) (res judicata applies to what was actually decided in the first action, as

           well as those matters that could have been decided).

¶ 22           We note that defendant claimed in her motions that “newly discovered evidence” in the

           form of the half-sheet was available only after she initially filed her notice of appeal. 2 Even if

           true, however, all of the information that defendant points to as “new” was available to her

           prior to the time of filing the notice of appeal. For instance, the association discussed the

           August 15 order in its response to defendant’s motion to quash, and the circuit court expressly

           took judicial notice of the entry of the order during the November 14 hearing. Thus, the ability

           to view the notation on the half-sheet did not affect defendant’s knowledge of the existence of

           the August 15 order. See McGinley Partners, LLC v. Royalty Properties, LLC, 2020 IL App

           (1st) 190546, ¶¶ 49-50 (finding no newly-discovered evidence where evidence of modification

           of the agreement at issue was available before entry of judgment).

¶ 23           We find similarly unpersuasive defendant’s contention that a void judgment may be

           challenged at any time. While this may be true as a general proposition (see, e.g., Sarkissian v.

           Chicago Board of Education, 201 Ill. 2d 95, 103-04 (2002)), defendant provides no authority

           suggesting that a defendant may repeatedly challenge a judgment as void even after a prior

           appeal involving the same judgment. 3 Accordingly, we need not consider defendant’s




               2
                  According to defendant, the half-sheet was stored in the courtroom until she requested the
       preparation of the record on appeal, when the half-sheet was returned to the court file.
                3
                  We note that the circuit court’s November 14 order does not explicitly reference the August 15
       order, and the main issue at the hearing involved the adequacy of service with respect to entry of the June
       18 order of possession. Defendant nevertheless expressly included the “purported” August 15 order in her
       amended notice of appeal, which indicates that she was also challenging the propriety of that order on
       appeal. Defendant made the affirmative choice to appeal the August 15 order instead of pursuing other
       options in the circuit court, such as amending her motion to quash or filing a section 2-1401 petition
       directly challenging the August 15 order, and she is therefore bound by the consequences of her failure to
       prosecute that appeal.
                                                            8
       Nos. 1-20-1373, 1-21-0083 (cons.)


          arguments concerning the August 15 or November 14 orders, and turn to the remaining

          arguments raised by defendant on appeal.

¶ 24                                   Denial of October 5 Motions

¶ 25          Defendant first raises several arguments concerning the circuit court’s denial of her

          October 5, 2020, “Motion to Quash August 15, 2019 Orders,” in which she claimed that she

          had not been properly served with the association’s July 30, 2019, motion to correct scrivener’s

          error, and her “Petition for New Hearing, to Vacate the May 9, 2019 Order, June 13, 2019

          Order, June 18, 2019 Ex Parte Judgment and the Purported August 15, 2019 Ex Parte Judgment

          and Order and Other Relief.” Defendant argues that the circuit court erred by denying her

          motions without an evidentiary hearing, and also contends that the circuit court should have

          granted her motions.

¶ 26          As discussed, all of the claims that defendant raised in these motions were previously

          resolved by her prior appeal, in which she specifically appealed the circuit court’s August 15

          and November 14 orders. Accordingly, the circuit court did not err in denying either of her

          motions. See In re Marriage of Baumgartner, 226 Ill. App. 3d 790, 794 (1992) (issues that are

          barred by res judicata may not be litigated in a section 2-1401 proceeding). Similarly, where

          the issues raised in the motion were barred as a matter of law, the circuit court did not err in

          denying the motions without an evidentiary hearing. See Ostendorf v. International Harvester

          Co., 89 Ill. 2d 273, 586 (1982) (where the pleadings, affidavits, and record of the prior

          proceeding are insufficient, factual disputes must be resolved through an evidentiary hearing).

¶ 27                                 Denial of Motion to Reconsider

¶ 28          Defendant next claims that the circuit court erred in denying her motion to reconsider the

          October 26, 2020, order. Defendant contends that the circuit court should have provided a full


                                                       9
       Nos. 1-20-1373, 1-21-0083 (cons.)


          briefing schedule and an evidentiary hearing prior to denying her motion, and should not have

          barred her from filing any further motions without leave of court.

¶ 29          We note that defendant devotes only a single paragraph to these arguments and does not

          cite any authority in support of them. Therefore, we have the authority to find this issue

          forfeited on appeal. Velocity Investments, LLC v. Alston, 397 Ill. App. 3d 296, 297 (2010) (we

          have the authority to find that the defendant has forfeited his argument on appeal by failing to

          develop it or cite any authority to support it). See also Ill. S. Ct. R. 341(h)(7) (eff. Oct. 1, 2020)

          (appellant’s brief must contain the appellant’s argument “with citation of the authorities” on

          which she relies).

¶ 30          Moreover, as with the October 5 motions, defendant’s motion to reconsider the October

          26, 2020, order was based on her challenges to the August 15 and November 14 orders, which

          we have determined were properly denied by the circuit court on October 26. Thus, her

          contention that she should have received a full briefing schedule and evidentiary hearing did

          not serve as a reason for granting the motion to reconsider. We also can find no error in the

          circuit court’s determination that defendant would no longer be permitted to file motions

          without leave of court. A court has the inherent authority to control its own docket, and may

          enter orders to that effect. See Short Brothers Construction, Inc. v. Korte & Luitjohan

          Contractors, Inc., 356 Ill. App. 3d 958, 950 (2005) (orders such as subpoenas, discovery

          orders, and orders relating to the control of the court’s own docket are part of the inherent

          power possessed by any court). Thus, the circuit court here was well within its authority to

          require defendant to obtain leave of court before filing any additional motions.




                                                         10
       Nos. 1-20-1373, 1-21-0083 (cons.)


¶ 31                   Denial of Motion for Leave to File Motion to Approve Bystander’s Report

¶ 32           We next consider defendant’s challenge to the circuit court’s denial of her “Motion for

           Leave to File Motion to Approve Bystander’s Report of the October 26, 2020 Proceedings,”

           in which defendant sought permission to file a proposed bystander’s report of the October 26

           proceedings concerning her October 5 motions. According to defendant, her October 5 motions

           were set for presentment on October 26, 2020; on that date, defendant was present in court, but

           anticipated only the setting of a briefing schedule, so neither her attorney nor a court reporter

           were present. Instead, the circuit court denied the motions. On December 28, 2020, defendant

           filed a motion seeking leave to file a motion to approve a bystander’s report of the October 26

           proceedings. 4 On June 19, 2021, the circuit court denied defendant’s motion, noting that the

           proceedings were recorded on Zoom and that defendant was welcome to attempt to obtain a

           court reporter’s transcript in that way. In her brief, however, defendant claims that there was

           no recording of the hearing available from the circuit court.

¶ 33           Where there is no verbatim transcript of a court proceeding available, Supreme Court Rule

           323(c) provides that “the appellant may prepare a proposed report of proceedings from the best

           available sources, including recollection.” Ill. S. Ct. R. 323(c) (eff. July 1, 2017). After serving

           the other party and permitting the opportunity for amendments, the appellant must present the

           proposed report to the circuit court for settlement and approval and the court “shall promptly

           settle, certify, and order filed an accurate report of proceedings.” Id. Where the proposed

           bystander’s report does not accurately reflect what occurred before the circuit court, the judge

           may refuse to certify the report. Silverstein v. Grellner, 15 Ill. App. 3d 695, 697 (1973).



               4
                 The circuit court previously ordered that defendant could no longer file any motions without
       leave of court, so defendant’s motion was not a motion to approve the bystander’s report but was a
       motion for leave to file that motion.
                                                          11
       Nos. 1-20-1373, 1-21-0083 (cons.)


¶ 34           As an initial matter, it is not clear whether defendant’s motion for leave to file the motion

           to approve the bystander’s report complied with the requirements for filing a bystander’s report

           set forth in Rule 323(c). Defendant purportedly prepared and e-mailed a seven-page proposed

           bystander’s report to the association’s counsel and the judge on October 26, 2020.5

           Defendant’s motion for leave to file the motion approving the bystander’s report, however,

           was not filed until December 28, 2020, after her December 21, 2020, notice of appeal in appeal

           No. 1-20-1373.

¶ 35           Rule 323(c) provides specific requirements as to the timing of the procedure for certifying

           a bystander’s report, providing that (1) the proposed bystander’s report must be served on all

           parties within 28 days after the notice of appeal is filed; (2) the other party may serve proposed

           amendments or an alternative proposed report within 14 days after service of the proposed

           report; and (3) the appellant shall present the proposed report and any proposed amendments

           to the circuit court for approval and certification “[w]ithin 7 days thereafter.” Ill. S. Ct. R.

           323(c) (eff. July 1, 2017). Where an appellant has failed to comply with these requirements,

           the proposed report submitted by the appellant cannot serve as a substitute for a report of

           proceedings. See, e.g., In re Parentage of G.E., 2016 IL App (2d) 150643, ¶ 16 (circuit court

           erred in certifying a proposed bystander’s report where the appellee was not provided a copy

           of the proposed report); Department of Transportation v. Drobnick, 54 Ill. App. 3d 987, 991

           (1977) (circuit court properly struck proposed bystander’s report where the appellant did not

           present it to opposing counsel or the court but instead directly filed it with the clerk of the

           court). While we note that Rule 323(c) contemplates that an appellant will prepare a proposed




               5
                 The record on appeal contains a copy of the e-mail, but the e-mail does not indicate whether
       there are any attachments, so we are unable to determine the precise contents of the communication.
                                                           12
       Nos. 1-20-1373, 1-21-0083 (cons.)


           bystander’s report after the filing of a notice of appeal, it does not appear to prohibit preparation

           of the proposed bystander’s report at an earlier time, as occurred in the instant case. 6 Here, if

           defendant served her proposed bystander’s report on opposing counsel on October 26, 2020,

           the association had until November 9, 2020, to submit any proposed amendments and

           defendant had until November 16, 2020, to present the proposed bystander’s report to the

           circuit court. As noted, however, defendant did not file her motion for leave to file a motion

           approving the bystander’s report until December 28, 2020, over a month later. Consequently,

           her motion would have been untimely and the circuit court would have been well within its

           discretion to deny her leave to file it.7

¶ 36           Moreover, even assuming that her motion was timely filed, we cannot find that the circuit

           court erred in denying her leave to file a motion for leave to approve the bystander’s report.

           As noted, Rule 323(c) requires that the court “shall promptly settle, certify, and order filed an

           accurate report of proceedings.” Ill. S. Ct. R. 323(c) (eff. July 1, 2017). Here, there is no

           indication whether the proposed bystander’s report prepared by defendant represents an

           accurate report of the proceedings. The proposed report, which is included in the record on

           appeal, indicates that the October 26, 2020, hearing consisted solely of argument from the

           parties. We have no basis for determining whether defendant’s characterization of those




               6
                  Prior to 1990, Rule 323(c) provided that, after a proposed bystander’s report was served on the
       opposing party, that party had “28 days after the notice of appeal is filed” to submit amendments. Ill. S.
       Ct. R. 323(c) (eff. Apr. 1, 1982). However, since 1990, the opposing party may propose amendments
       “[w]ithin 14 days after service of the proposed report of proceedings.” Ill. S. Ct. R. 323(c) (eff. Nov. 1,
       1990).
                7
                  We also note that, even if we presumed the date of the filing of the notice of appeal was the date
       on which the proposed bystander’s report was served on opposing counsel, defendant’s motion still would
       not have been properly filed. Defendant’s notice of appeal was filed on December 21, 2020, which means
       that the association would have had until January 4, 2021, to submit proposed amendments. Defendant,
       however, filed her motion for leave to file the motion approving the bystander’s report on December 28,
       2020, before that time period had expired.
                                                            13
       Nos. 1-20-1373, 1-21-0083 (cons.)


          arguments, or of the circuit court’s rulings in response to those arguments, are accurately

          represented by the proposed report. Accordingly, we cannot find that the circuit court erred in

          denying defendant leave to file a motion to approve the proposed report. See Silverstein, 15

          Ill. App. 3d at 697 (where the proposed bystander’s report does not accurately reflect what

          occurred before the circuit court, the judge may refuse to certify the report).

¶ 37                                       Quashing of Subpoenas

¶ 38          Finally, defendant claims that the circuit court erred in several discovery matters. On

          October 26, 2020, the circuit court quashed subpoenas that defendant had issued to the clerk

          of the circuit court of Cook County and to the Cook County sheriff’s office, and struck requests

          for production of documents and requests to admit that defendant had propounded on the

          association. Again, defendant devotes only a single paragraph to this argument and does not

          cite any authority in support of her argument and, therefore, we have the authority to find this

          issue forfeited on appeal. Velocity Investments, 397 Ill. App. 3d at 297; Ill. S. Ct. R. 341(h)(7)

          (eff. Oct. 1, 2020). We will address defendant’s argument, however, as it is one that requires

          only brief discussion.

¶ 39          A circuit court is afforded considerable discretion in discovery matters, and we will not

          disturb its decision absent an abuse of that discretion. Carlson v. Michael Best & Friedrich

          LLP, 2021 IL App (1st) 191961, ¶ 75. A circuit court abuses its discretion “where its ruling is

          arbitrary, fanciful, or unreasonable or where no reasonable person would adopt the court’s

          view.” Id. (citing Evitts v. DaimlerChrysler Motors Corp., 359 Ill. App. 3d 504, 513 (2005)).

          In the instant case, defendant’s proposed discovery all concerned the validity of the June 18

          order of possession and the August 15 corrected order. As discussed above, however, these

          matters were previously resolved by defendant’s earlier appeal and defendant could no longer


                                                       14
       Nos. 1-20-1373, 1-21-0083 (cons.)


          challenge them. Consequently, we cannot find that the circuit court abused its discretion in

          denying defendant discovery on that subject.

¶ 40                                          CONCLUSION

¶ 41          For the reasons set forth above, the circuit court’s judgment is affirmed, where defendant’s

          challenges to the August 15 and November 14 orders are barred by res judicata and her

          remaining claims are without merit.

¶ 42          Affirmed.




                                                      15